Citation Nr: 1820528	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-28 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 40 percent prior for intervertebral disc syndrome (IVDS) of the lumbar spine (hereinafter a lumbar spine disability).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel

	
INTRODUCTION

The Veteran served on active duty in the Navy from September 1987 to September 2007.  His awards and decorations included the Combat Action Ribbon; Southwest Asia Service Medal; Global War on Terrorism Service Medal; and the Kuwait Liberation Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This claim was previously remanded in August 2016 for additional action by the RO.  During the pendency of the appeal, in a July 2017 rating decision, the RO assigned a rating of 40 percent for lumbar spine disability, effective August 15, 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

The Veteran contends that his service-connected lumbar spine disability warrants a higher rating than currently assigned.  A 40 percent rating is effective from August 15, 2011.  

The Veteran received a VA DBQ lumbar spine examination in October 2011.  He reported recurrent aggravation of his low back condition following a June 2011 motor vehicle accident, which resulted in a significant increase in pain.  On examination, forward flexion was to 50 degrees, with pain; extension was to 5 degrees, with pain; right and left lateral flexion were found to be to 10 degrees, with pain; and right and left lateral rotation were found to be to 15 degrees, with pain.  The Veteran's combined range of motion was 105 degrees.  On repetitive testing, there was no additional limitation of motion.  Functional loss after repetitive motion included less movement than normal and pain on movement.  There was no guarding or muscle spasm, and no evidence of muscle atrophy.  Straight leg raises were negative for neurological complaints or tenderness, and there were no signs of radicular pain or radiculopathy.  The Veteran was not noted to use any assistive devices.  Imaging studies were negative for arthritis.  The diagnosis was lumbar spine strain and there was no indication of IVDS.  The examiner noted that the Veteran showed poor effort with range of motion.  Thus, the range of motion testing is not considered valid for rating purposes.

This claim must again be remanded for a new examination that complies with Correia v. McDonald, 28 Vet. App. 158 (2016).  In a recent precedential decision, the U.S. Court of Appeals for Veterans Claims (Court) held that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Correia, 28 Vet. App. 158 at 169-70 (citing 38 C.F.R. § 4.59 (2016)).   If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she should clearly explain 
why that is so.  Id. at 170. 

The Veteran received a DBQ lumbar spine examination in April 2017.  The examination report provides range of motion results for the lumbar spine, but does not specify the type of testing on which these results were based (i.e. active or passive, weight-bearing or nonweight-bearing), or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and the other tests were deemed not necessary or possible, the examiner did not state this in the report.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The issue of lumbar spine disorder is therefore remanded as the record does not reflect that the Veteran has been afforded an adequate VA examination as discussed in Correia.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected lumbar spine disorder.  The claims folder and a copy of this REMAND must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  The examination should be performed in accordance with the Disability Benefits Questionnaire(s) (DBQs).

The examiner must address the severity and effects of the Veteran's disability.  In particular, the VA examination must include range of motion testing for the thoracolumbar spine in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

The examiner should also address the severity (i.e., favorable or unfavorable) and location of any ankylosis, and note any functional limitation caused by the thoracolumbar disorder.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Thereafter, readjudicate the issue on appeal.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




